DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 08/02/2021.  Claims 1-14 are currently pending and have been examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an ejecting mechanism” in claim 1. Where in the instant case, the ejecting mechanism is interpreted per the Applicant’s specification in ¶ [0030] and figures 4-5 to be a wedge/cammed surface 44. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the second clamping element having conical bottom clamping surfaces on the two clamping elements for inserting the tool or workpiece into the receiving opening” is indefinite because it is unclear what where the conical bottom clamping surface is located. Is it on the second clamping element or is it on both the first and second clamping elements?
Claims 2-14 are rejected as being dependent on claim 1.
Regarding claims 12-13, the following limitations are indefinite A) “a tapped hole for the actuating element in provided in the first clamping element” and B) “a tapped hole for the actuating element in provided in the second clamping element”. These limitations are indefinite because in claim 13 a tapped hole is already provided above in claim 12. Is this supposed to be a new tapped hole in each part, if so, why some it sound the same? For examination purposes, the Office will interpret the limitations as ) “a first tapped hole for the actuating element in provided in the first clamping element” and B) “a second tapped hole for the actuating element in provided in the second clamping element”.
Claim 13 is rejected as being dependent on claim 12.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-7, 10, and 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lyhr Jensen (US PGPUB No. 2022/0297316), hereinafter referred to as Lyhr Jensen.
	Regarding claim 1, Lyhr Jensen discloses in figures 1A and 2A, a tool or workpiece holder (14) with a receiving body (26) and a clamping device for clamping a tool or a workpiece (12) in a receiving opening (18) of the receiving body (26), 
	wherein the clamping device comprises 
		a first clamping element (28), which is movable in a receiving portion of the receiving body (26) at right angles to a central axis of the receiving opening (28 moves in a perpendicular direction to the receiving axis of the tool 12), and 
		a second clamping element (30), which is movable relative to the first clamping element (28) at right angles to the central axis of the receiving opening (30 moves in a perpendicular direction to the receiving axis of tool 12 and movable relative to 28) by means of an actuating element (44), with the second clamping element (30) having conical bottom clamping surfaces on the two clamping elements for inserting the tool or workpiece into the receiving opening (18 are conical openings, 16 are conical pins, 28 and 30 have surfaces that mate with surfaces 32 of conical pins 16), 
	wherein, disposed on the first clamping element (28) is an ejecting mechanism (36 is on both 28 and 30) for ejecting the tool or workpiece from the receiving opening when the clamping elements are moved into a disengaged position (36 is functionally equivalent because 36 performs the identical function specified in the claim of: when 28 and 30 are retracted by 36, then 16 is freely expelled or removed from within 18, and 36 produces substantially the same result as the claimed invention of expelling 16 from 18, where the terms “eject” and/or “ejecting” are interpreted to mean “to expel or remove from within”. Further 36 performs the claimed function in substantially the same way by 36 being used as a wedge or cam in the expulsion of 16 from 18).
	Regarding claim 2, Lyhr Jensen further discloses the tool or workpiece holder of claim 1, wherein the ejecting mechanism has ejecting elements (40) disposed on the bottom side of the first clamping element (40 has a portion that is below 28), said ejecting elements (40) having a conical top ejecting surface (40 has a conical/cylindrical surface).
	Regarding claim 3, Lyhr Jensen further discloses the tool or workpiece holder of claim 2, wherein the conical bottom clamping surface of the first clamping element is disposed on one side of an opening on the first clamping element (bottom of 40 is disposed on one side of an opening of hole in 28 for receiving 40) and the ejecting elements (40) are disposed on the opposite side of the opening (40 is inserted within the hole in the slider of 28).
	Regarding claim 6, Lyhr Jensen further discloses the tool or workpiece holder of claim 1, wherein the first clamping element has a recess for receiving the second clamping element (28 has a recess that receives a portion of 30 as a slider).
	Regarding claim 7, Lyhr Jensen further discloses the tool or workpiece holder of claim 1, wherein the second clamping element (30) consists of a plate-shaped top part (28 has a top surface) and a block-shaped bottom part (28 has a bottom that has a volume).
	Regarding claim 10, Lyhr Jensen further discloses the tool or workpiece holder of claim 1, wherein the second clamping element (30) has a lateral stop surface (top surface of 30) for resting against an inside contact surface of a lateral part, which is fixedly disposed on the receiving body (fig 4, the top surface of 28 and 30 rest against a body of 14).
	Regarding claim 12, Lyhr Jensen further discloses the tool or workpiece holder of claim 1, wherein a first tapped hole for the actuating element is provided in the first clamping element (28 has a hole that receives 40 which enables 44 to work).
	Regarding claim 13, Lyhr Jensen further discloses the tool or workpiece holder of claim 12, wherein a tapped hole for the actuating element  is provided in the second clamping element (30 has a hole that receives 40 which enables 44 to work).
	Regarding claim 14, Lyhr Jensen further discloses the tool or workpiece holder of claim 1, wherein the two clamping elements (28 and 30) are configured such that they encircle a clamping pin of a clamping part from two sides (28 and 30 pin 16 from two different sides).

Allowable Subject Matter
Claims 4-5, 8-9 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	Regarding claim 5, Perkske et al (German Publication No. DE102005012869) teaches a workpiece holder comprising a clamping element (16) configured in a half-ring segment and an ejecting mechanism (9) but does not teach a plurality of clamping elements. Where in the instant case it would be un-obvious to incorporate the half-ring segment because this configuration would destroy the primary operation intended use of the Lyhr Jensen of the dual sliding mechanism and the half-ring segment would interfere with the other clamping element and cause binding of the clamps when trying to move both. Such that the prior art considered as a whole, alone or in combination, neither anticipates nor renders obvious “wherein the ejecting elements are configured as ring segment-shaped extension pieces, which project inwardly relative to the opening” together in combination with the rest of the limitations in the independent claim.
	Regarding claim 5, Perkske et al (German Publication No. DE102005012869) teaches a workpiece holder comprising a clamping element (16) configured in a half-ring segment and an ejecting mechanism (9) but does not teach a plurality of clamping elements. Where in the instant case it would be un-obvious to incorporate the half-ring segment because this configuration would destroy the primary operation intended use of the Lyhr Jensen of the dual sliding mechanism and the half-ring segment would interfere with the other clamping element and cause binding of the clamps when trying to move both. Such that the prior art considered as a whole, alone or in combination, neither anticipates nor renders obvious “a ring segment-shaped clamping region of the first clamping element” together in combination with the rest of the limitations in the independent claim.
	Regarding claim 8, Perkske et al (German Publication No. DE102005012869) teaches a workpiece holder comprising a clamping element (16) configured in a half-ring segment and an ejecting mechanism (9) but does not teach a plurality of clamping elements. Where in the instant case it would be un-obvious to incorporate the half-ring segment because this configuration would destroy the primary operation intended use of the Lyhr Jensen of the dual sliding mechanism and the half-ring segment would interfere with the other clamping element and cause binding of the clamps when trying to move both. Such that the prior art considered as a whole, alone or in combination, neither anticipates nor renders obvious “a ring segment-shaped clamping region on one side of the plate-shaped top part” together in combination with the rest of the limitations in the independent claim.
	Claim 9 would be allowed as being dependent on claim 8.
	Regarding claim 11, Chou (US Patent No. 11,090,775) teaches a tool work holder comprising a plurality of clamping elements (22), an actuating element (24 and 23), the actuating element having a right hand thread and a left hand thread (claim 1), but does not teach an ejecting mechanism. Further the combination of a left handed and right handed thread with the actuating element would destroy the primary function of the Lyhr Jensen as it is one of the problems Lyhr Jensen is trying to solve. Such that the prior art considered as a whole, alone or in combination, neither anticipates nor renders obvious “wherein the actuating element is configured as a clamping screw having a first left-hand thread and a second right-hand thread” together in combination with the rest of the limitations in the independent claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Taylor et al (US Patent No. 10,987,769) teaches a tool or workpiece holder comprising a body (901), a plurality of clamping elements (909) and an actuator (1101) but does not teach an electing mechanism. Zachary et al (US Patent No. 10,661,449) teaches a tool or workpiece holder comprising a plurality of clamping elements but does not teach an ejecting mechanism. Sandmeier (US Patent No. 8,256,773) teaches a tool or workpiece holder but does not an ejecting mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        November 8, 2022